John D. Bennett, S.
In this accounting proceeding the administrator has presented for settlement a decree, including a bill of costs.
The court is in receipt of a letter dated September 18, 1961 from the attorneys for the claimant, Evelyn McLennan, objecting to certain provisions in the decree and to the bill of costs. By letter dated September 19, 1961, the attorney for the administrator objects to the consideration by the court of the contents of the September 18, 1961 letter.
This court does not approve of objections by letter since, should one of the parties seek a judicial review by appeal, such letters are not a part of the record on appeal.
Accordingly, the court will extend the time until October 13, 1961 within which the attorney for the claimant may settle a counterdecree, with an affidavit pointing out the position taken by the claimant as to matters upon which the decrees contain different provisions.